A/

FILED
FEazazms

Clerk. U.S. District & Bankruptcy
Courts forthe District of Columbia

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

J. BISHOP, )
)
Plaintiff, )
) Case: 1:15-cv-OO264 (F Deck)
V' ; Assigned To : Unassigned
Assign. Date : 2/23/2015
LACRESHA BOSWIN’ er “I” 3 Description: Pro Se Gen. Civil
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiff 5 application to proceed in forma pauperis and

her pro 56 civil complaint. The application will be granted, and the complaint will be dismissed.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints ﬁled by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 US. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufﬁcient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F RD. 497, 498 (D.D.C. 1977).

Plaintiff, who apparently had obtained a temporary peace order from the District Court of

Maryland for Montgomery County, alleges that defendants have harassed, attacked, stolen from,

and stalked plaintiff and her family. See generally Compl. at 1-2. She asks this “Court for relief

for herself and family members who have been hurt” by defendants’ actions. Id. at 2. Missing
from the complaint is any statement of the grounds upon which the Court’s jurisdiction depends,
or a statement of the claim showing that the pleader is entitled to relief. As drafted, the

complaint fails to comply with Rule 8(a), and it therefore will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

/
DATE: QV/l 8/9“ ‘J /

United ates District Judge